         Case 1:21-mj-00279-RMM Document 17 Filed 05/25/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      CRIMINAL NO. 1:21-mj-00279-RMM
                                             :
JACOB TRAVIS CLARK,                          :
                                             :
                      Defendant.             :


                                     NOTICE OF FILING

       The Government requests that the attached discovery letter, dated May 25, 2021, be made

part of the record in the above-captioned case.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY


                                             ________________________________
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
         Case 1:21-mj-00279-RMM Document 17 Filed 05/25/21 Page 2 of 3




                                                  U.S. Department of Justice

                                                  CHANNING D. PHILLIPS
                                                  Acting United States Attorney
                                                  District of Utah


                                                    Judiciary Center
                                                    555 Fourth St. N.W.
                                                    Washington, D.C. 20530


                                         May 25, 2021
Discovery Letter #2

Eugene Ohm
FEDERAL PUBLIC DEFENDER FOR THE DISTRICT OF COLUMBIA
625 Indiana Avenue, NW, Suite 550
Washington, DC 20004

       RE:      U.S. v. JACOB TRAVIS CLARK (1:21-mj-00279-RMM)

Dear Counsel,

         Pursuant to our discovery obligations and pursuant to the protective order, we have
provided the following files via USAfx on May 25, 2021. Note that many of these files and
their related physical attachments are currently being formally processed for discovery by the
discovery team assigned to the Capitol Riots cases. As such, some of the same files will be re-
produced with bates-stamps at a later date.

(U)_USCP_Ofc._Anthony_Warner_Interview,_3-26-21_R_Redacted.pdf
(U)_USCP_Ofc_Brian_Adams_Interview,_2-12-21_R_Redacted.pdf
(U)_USCP_Officer_Ryan_Salke_Interview,_3-26-21_R_Redacted.pdf
(U__FOUO)_Interview_of_Capitol_Police_Officer_Matthew_Alpert_R_Redacted.pdf
(U__FOUO)_Interview_of_US_Capitol_Police_Officer_Governor_Latson,_Jr_R.pdf
(U__FOUO)_Interview_of_US_Capitol_Police_Officer_Nairobi_Timberlake_R_Redacted.pdf
0157 USCH 01 near H159 OAP Corridor - 2021-01-06_19h18min30s.mp4
0171 USCH 01 Memorial Door - 2021-01-06_19h16min15s.mp4
0176-DN-3390749_0000003_1A0000004_0000001.pdf
0176-DN-3390749_0000003_1A0000004_0000002.pdf
0176-DN-3390749_0000003_1A0000005_0000001.PNG
0176-DN-3390749_0000003_1A0000005_0000002.PNG
0176-DN-3390749_0000003_1A0000005_0000003.PNG
0176-DN-3390749_0000003_1A0000005_0000004.PNG
0176-DN-3390749_0000003_1A0000005_0000005.PNG
         Case 1:21-mj-00279-RMM Document 17 Filed 05/25/21 Page 3 of 3




0176-DN-3390749_0000003_1A0000005_0000006.PNG
0176-DN-3390749_0000003_1A0000005_0000007.PNG
0176-DN-3390749_0000003_1A0000005_0000008.PNG
0176-DN-3390749_0000003_1A0000005_0000009.PNG
0176-DN-3390749_0000003_1A0000006_0000001.pdf
0176-DN-3390749_0000003_1A0000006_0000002.pdf
0176-DN-3390749_0000003_1A0000007_0000001_Redacted.pdf
0176-DN-3390749_0000003_R_Redacted.pdf
0304 USCS 03 Senate Gallery SW near S324 - 2021-01-06_19h40min02s.mp4
266N-DN-3390749_0000008_1A0000013_0000001_redacted.pdf
7029 USCS 02 Rotunda Door Interior-2021-01-06_14h36min41s000ms.asf
7216 USCH 02 Rotunda Lobby East Stairs - 2021-01-06_19h28min57s.mp4
7216 USCH 02 Rotunda Lobby East Stairs - 2021-01-06_19h38min38s.mp4
Emails with Adams_Redacted.pdf
GP010391.MP4
Officer Interviews (Clark Case).pdf
U_To_document_US_Capitol_CCTV_footage.pdf
[EXTERNAL EMAIL] - Re_ Image Identification_Redacted.pdf

       We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. We will continue provide timely disclosure if any such
material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide
information about government witnesses prior to trial and in compliance with the court’s trial
management order.

        We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions. We will forward additional discovery as it becomes available. If you have any
questions, please feel free to contact us.


                                              By: /s/ Jacob J. Strain
                                              JACOB J. STRAIN
                                              Assistant United States Attorney
